UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1337



HAYWOOD ALLEN CANNON, Natural Son and Heir of
Mayhew Cannon,

                                             Plaintiff - Appellant,

          versus

MAYHEW CANNON, Individually; GLADYS MARIE
CANNON, Individually and in her capacity as
Guardian; RUSSEL DUKE, State Judge; LEWIS H.
SWINDELL, IV,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Chief Dis-
trict Judge. (CA-96-5-7-F2)


Submitted:   September 20, 1996           Decided:   October 2, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Allen Cannon, Appellant Pro Se. Lewis Holmes Swindell, IV,
EVERETT, WARREN, HARPER & SWINDELL, Greenville, North Carolina;
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh,
North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his civil rights complaint and denying his motion for

reconsideration with leave to amend the complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Cannon v. Cannon, No. CA-96-5-7-F2 (E.D.N.C. Jan. 16, and
Feb. 28, 1996). We deny Appellant's motion for recusal of some

members of this court. Further, we deny his request for an order

enjoining the sale of his father's property and enjoining Judge
Russell Duke from acting in any case involving the Appellant. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2